Case 4:19-cv-00655-BSM Document 59-3 Filed 10/14/20 Page 1 of 4

 

PULASKI COUNTY SPECIAL SCHOOL DISTRICT

925 East Dixon Road/P.O. Box 8601
Little Rock, Arkansas 72216
www.pcssd.org
(501) 234-2000
May 29, 2015

Margie Powell, U.S. District Court
19 Hoggards Ridge
Little Rock, AR 72211

Joy Springer, Joshua Intervenors
1723 Broadway
Little Rock, AR 72206

Willie Morris, Associate Director/Lead Planner
Arkansas Department of Education

#4 Capitol Mall, Room 111-B

Little Rock, AR 72201-1071

Dear Ms. Powell, Ms. Springer, and Mr. Morris:

This letter will summarize our meeting on May 27, 2015. Those in attendance were Joy
Springer, Margie Powell, Willie Morris, Aleta Fletcher, Derek Scott, Bobby Lester, Phyllis Stewart,
Scott Richardson, Sherman Whitfield, Whitney Moore, Yolanda Richards and myself. During the
meeting we discussed the following:

e I welcomed everyone to the meeting and had each attendee introduce themselves. I
shared the purpose of the meeting which is to receive assistance with preparation of
Unitary Status proceedings and to review the District’s status of compliance with Section
H. Facilities, overseen by Derek Scott, Chief Operations Officer. I also stated that this
was the last section we will review until next school year. Before Mr. Scott began, I
updated the group on the 2014-2015 PCSSD Scholarship for African-American students.
Twenty (20) graduating seniors received a $2500 scholarship towards post-secondary
education. The Scholarship Court Order will be reevaluated after the Jacksonville
detachment.

e Mr. Scott stated that the District is progressing, despite the millage not passing, and will
continue to progress in the area of Facilities. He stated that the District has a new
grounds company, the old contract was terminated. He also stated that the new
contract is an annual contract with the option to renew, which gives Jacksonville the
option to keep the contract once they detach. Mr. Scott stated that the District has
received good feedback on the new company.

PLAINTIFF'S
EXHIBIT

    
 
Case 4:19-cv-00655-BSM Document 59-3 Filed 10/14/20 Page 2 of 4

Mr. Scott began with explaining how the Facilities Board/ Working Group determine
which facilities concerns to address. He stated that at one time it was to fix the worse
items first. However, the group reviews priority items and make recommendations for
upcoming school year. He stated that the list of priority items is reevaluated in
September of each year; and the budget is submitted to the State for approval.

Mr. Scott provided a copy of the Sustainment, Restoration, and Modernization Projects
for SY 14-15 for the group to peruse. He stated that once the working group completes
their list of recommendations, the recommendations are provided to the
Superintendent’s Cabinet for a vote to be submitted to the Board for approval. Mr. Scott
stated that he and myself do not participate in the vote during Cabinet, they are there to
advise. He stated that when coming up with recommendations they review the District’s
desegregation plan, Plan 2000, to make sure that they are following the plan
components by addressing those facilities/areas where the student demographic is
predominately black. Mr. Scott also stated that the new Jacksonville North Pulaski
District officials will be a part of the next working group and have a vote in Cabinet.

Mr. Scott started reviewing the list and asked the group for questions and/or feedback.
He mentioned Taylor and Dupree Elementary receiving flooring this summer along with
other upgrades; i.e. Dupree will have partitions installed to close their open spacing
concept. Ms. Springer asked where that item was listed. Mr. Scott explained that the
list was separated by category. Ms. Stewart asked about storage space for Dupree with
the installation of partitions. Mr. Scott stated that the District was building 66 5ft high,
3ft wide shelving units to line the classrooms. Ms. Powell mentioned that there had
been some concern with space for storage in the District.

Mr. Lester asked Mr. Scott to address the outside building for Dupree. Mr. Scott stated
that the stick building, i-e. portable building, behind Mills that is currently used for
transportation training, will be placed at Dupree for their Art class.

Mr. Morris asked if Dupree was the only open-spaced school in the District and if there
was a plan to address those schools. Mr. Scott answered no, Landmark, Pinewood,
Robinson, Cato are all open-spaced. He stated that Dupree would be the first school the
District is trying the partitions on; if it works out, then the other schools would also have
the option for the installation of partitions and shelving units.

Mr. Scott added that the District’s computer software, School Dude, holds all the data in
regards to warranties for equipment, in addition to work orders, so in case there is a
change in staff this information is available.

Ms. Powell asked what playground borders were. Mr. Scott stated that the playground
replacement project along with borders will be completed. The borders are a hard
plastic material that covers sharp edges. He stated that the pea gravel will be removed
and a flooring with wood fibers installed.

Mr. Morris asked how the metal roofs affect the schools’ infrastructure for testing
purposes and microwaving issues. Mr. Scott stated that in some cases the metal roofs
do cause reception issues, however Bates Elementary, for example, is using the Central
Office’ s wireless signal through the tower located on the Central Office grounds. He
stated that in addition to Bates, Clinton and Crystal Hill also have metal roofs.

Mr. Scott stated that the District has avoided near misses when it comes to facilities
issues and plans to keep our head above water and fund the Sustainment Plan.
Case 4:19-cv-00655-BSM Document 59-3 Filed 10/14/20 Page 3 of 4

Ms. Springer stated that the monitors have concerns regarding janitorial staff and the
cleanliness of the school buildings through an outside contractor that is not doing a
good job. Mr. Scott stated that the custodial staff is now being supervised by the
Maintenance supervisors, Tommy Farmer and Roberto Carrillo, in addition to Director of
Maintenance, Brad Montgomery. He also stated that most schools are cleaner. Mr.
Scott stated that the schools who have contracted janitorial services are Mills, Sylvan
Hills Middle, and Clinton. Ms. Springer stated that she would follow up with the
monitors to see what schools they had concerns about. She also asked if it was more
cost effective to contract the janitorial services instead of employing janitors in the
District. Mr. Scott answered that the cost was about the same; however they have
taken that supervision from the principals, effective July 1, and are pleased with the
current contractor’s performance.

Ms. Springer mentioned that at the last status hearing the judge asked Dr. Guess what
would happen if the millage failed. Mr. Scott answered that a new Mills will still be built,
preparations have begun; the Fuller annex has been torn down, with the exception of
the special education department; however architects still have to be contacted. It was
stated that If the millage had passed there would have been a new Mills and a new
Robinson built.

Jacksonville North Pulaski School District

Ms. Stewart presented the Facilities plan for the new Jacksonville North Pulaski School
District (JNPSD). She provided copies of their Facilities Report and the Preliminary
Master Facilities Plan (January 2015). Ms. Stewart stated that JNPSD was in talks with
Charles Stein, who will be consulting with the District to assess buildings and determine
what the plan needs to be. She stated he will also assist with their application for
partnership funding.

Ms. Springer asked when JNPSD would be applying for the funding. Mr. Richardson
stated that the funding was on a two-year cycle; so they would not be able to apply until
July 2016.

Ms. Powell stated that until Jacksonville gets to the point of detachment that they would
still be monitored under PCSSD. Ms. Springer noted that she didn’t think it would be
possible to complete all the facilities concerns by the time Jacksonville detaches; the
plan states that all facilities have to be equal. Ms. Powell interjected and stated that the
plan states that facilities have to equitable. She stated she would monitor what is listed
in Plan 2000 only. Ms. Springer stated that Joshua would monitor all of it.

Ms. Stewart stated that the JNPSD is working with the Air Force Base to secure 25 acres
to lease and build a new elementary complex, to replace Arnold Drive, and combine
Arnold Drive and Tolleson Elementary schools. Additionally, she stated that JNPSD is
also working to secure a low or no cost lease of 300 acres to build a new high school
complex. Ms. Stewart also stated that for the 2016-2017 school year Jacksonville High
and North Pulaski will be combined at Jacksonville High, North Pulaski would then
become the middle schoo! complex; and for the 2015-2016 school year Jacksonville
Middle will be housed at the Northwood Middle School building.

Ms. Powell asked if Jacksonville was involved in the millage vote, Ms. Stewart stated that
the city of Jacksonville did not get to vote. Mr. Lester stated that when they surveyed
Jacksonville residents 95% wanted their own District and 85% would support a millage.
Ms. Powell then asked if JNPSD was feeling good about the process, to date. Ms.
Stewart answered that she felt the process was going well. Ms. Powell then asked
Case 4:19-cv-00655-BSM Document 59-3 Filed 10/14/20 Page 4 of 4

about staffing. Ms. Stewart stated that Staffing was not a concern for JNPSD, but was a
concern for PCSSD.

e Ms. Moore stated that the proposal for the Seniority Centers was submitted to
Commissioner Key; however the District has not received a response.

I then thanked everyone for coming, made mention of the meeting dates for the next school
year, and wished everyone a great summer. Should you have any questions please contact me.

Sincerely,

Dr. Janice Warren, Assistant Superintendent for Equity and Pupil Services

c Dr. Jerry Guess, Superintendent
Derek Scott, Chief Operations Officer
Bobby Lester, Interim Superintendent, JNPSD
Phyllis Stewart, Chief of Staff
Whitney Moore, Attorney
Scott Richardson, Attorney
John Walker, Joshua
Aleta Fletcher, ADE
